—Judgment, Supreme Court, Bronx County (Adolph Orlando, J.), entered on March 4, 1983, unanimously reversed, on the law and the facts, and a new trial ordered solely on the issue of damages, without costs and without disbursements, unless defendants-respondents, within 20 days after service upon their attorney of a copy of the order to be entered herein, serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict in plaintiff’s favor to $50,000 and to the entry of an amended judgment in accordance therewith. If defendants-respondents so stipulate, the judgment, as so amended and increased, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be inadequate to the extent indicated. Concur — Ross, J. P., Carro, Fein, Lynch and Kassal, JJ.